Citation Nr: 0914341	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-22 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

When this case previously was before the Board in February 
2007, it was decided in part and remanded in part for 
additional development.  The case since has been returned to 
the Board for further appellate action.


FINDING OF FACT

The Veteran's left ankle disability is etiologically related 
to service.


CONCLUSION OF LAW

Left ankle disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for left ankle disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2008).


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
naval service.  38 U.S.C.A. § 1110.  Service connection also 
may be granted for any disease initially diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
left ankle disability because it is related to service.  
Specifically, he maintains that his current left ankle 
disability began when he injured the ankle during active 
service and that he has sustained several additional injuries 
since service because the original injury never fully 
resolved.

Service treatment records reflect that a cast was removed 
from the Veteran's left ankle in October 1972.  The record 
indicates that the ankle had been dislocated, and a 
diagnostic assessment of healing sprain was rendered.  
Shortly thereafter, in November 1972, the Veteran's lower 
extremities and feet were clinically evaluated as normal in a 
report of medical examination.

The post-service medical evidence includes a February 1973 VA 
treatment record, which notes that the Veteran's left ankle 
was slightly enlarged and slightly tender to palpation on 
physical examination.  On VA examination in March 1973, 
however, physical examination revealed no evidence of 
deformity of the left ankle, and an X-ray study revealed no 
evidence to suggest old fractures.  The VA examiner diagnosed 
status post fracture left ankle, well-healed since 1972.

The post-service medical evidence also includes an August 
2002 VA treatment record, which notes the Veteran's complaint 
of left ankle pain.  Physical examination revealed left 
medial malleolus edema and tenderness of the ankle, and a 
diagnostic assessment of left ankle sprain was rendered.  
While an X-ray study performed in August 2002 revealed no 
evidence of acute fracture, a February 2004 letter from the 
Veteran's private physician states that a magnetic resonance 
imaging study (MRI) had revealed signs consistent with a 
compression fracture of unknown age in the talus, an old 
fracture of the medial malleolus, and degenerative changes.

In addition, the Veteran stated in his June 2004 substantive 
appeal that he sustained additional fractures to his left 
ankle in 1976 and 1978.  There is no medical evidence of 
these injuries, and the Veteran indicated that his attempts 
to obtain relevant records were unsuccessful.  The Board 
notes, however, that the Veteran is competent to report his 
personal experiences.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Moreover, the Board finds the Veteran's 
statement to be credible in light of the February 2004 MRI 
study showing evidence of old ankle injures.

Pursuant to the Board's February 2007 remand instructions, 
the Veteran was afforded a VA examination in April 2008 to 
determine the nature and etiology of any currently present 
left ankle disability.  After reviewing the claims folder, 
interviewing the Veteran, and performing a physical 
examination, the examiner diagnosed chronic strain and mild 
degenerative post-traumatic arthritis of the left ankle.  He 
opined that it is at least as likely as not that the 
Veteran's present ankle condition is related to his in-
service injury and noted that his post-service injuries "may 
have contributed" to the original injury and aggravated it.

Subsequently, the originating agency obtained additional 
medical evidence.  In December 2008, it asked the VA examiner 
to review this evidence and again render an opinion 
concerning the etiology of the Veteran's left ankle 
disability.  He noted that the Veteran's in-service injury 
appeared to have healed with no evidence of any fractures and 
that he had sustained several injuries to the ankle after 
service.  Although the examiner also noted these same facts 
in the April 2008 examination report, he opined in December 
2008 that any of the Veteran's post-service injuries could 
have resulted in his present left ankle disability.  He also 
rendered a somewhat unclear nexus opinion, which appears to 
state that the Veteran's in-service injury is less likely 
than not the cause of his present condition.

Since the medical opinions of record conflict concerning the 
etiology of the Veteran's left ankle disability, the Board 
must weigh the credibility and probative value of these 
opinions, and in so doing, may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, 
the VA examiner relied on virtually identical facts in April 
2008 and December 2008, yet rendered two different and 
conflicting medical opinions.  Moreover, in rendering his 
December 2008 opinion, the examiner did not consider the 
February 1973 treatment record, which was part of the 
additional medical evidence obtained by the RO after the 
April 2008 examination and which reflects objective evidence 
of left ankle disability within a few months of the Veteran's 
release from active duty.

In light of these facts, the Board is satisfied that the 
evidence supporting the claim is at least in equipoise with 
that against the claim.  Accordingly, service connection for 
left ankle disability is warranted.



ORDER

Entitlement to service connection for left ankle disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


